UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6559



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARNELL FREEMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-02-427)


Submitted:   October 20, 2004          Decided:     November 22, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Freeman, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darnell   Freeman    entered       into   an   agreement      with   the

Government to plead guilty to conspiracy to distribute fifty grams

or more of cocaine base. In the agreement, the Government reserved

the sole discretion to decide whether to file a motion for a

substantial assistance departure. Following his direct appeal,

Freeman filed a motion to enforce his plea agreement, seeking an

order requiring the Government to file a Fed. R. Crim. P. 35(b)

motion to reduce his sentence based on his cooperation.                        The

district court denied the motion, and Freeman timely appealed.

          “[A] claim that a defendant merely provided substantial

assistance will not entitle a defendant to a remedy or even to

discovery or an evidentiary hearing.            Nor would additional but

generalized allegations of improper motive.”                   Wade v. United

States, 504 U.S. 181, 186 (1992).               A defendant must make a

“substantial threshold showing” of improper motive to warrant an

evidentiary hearing.     Id.   “This court has followed the Supreme

Court’s lead and strictly interpreted the Wade exceptions, holding

that the decision not to make a downward departure motion is

properly within the government’s discretion.”              United States v.

Butler, 272 F.3d 683, 686 (4th Cir. 2001).                 Thus, unless the

Government’s   refusal    to   file      a     motion     is    based     on    an

unconstitutional motive such as race or religious animus, or is not

rationally related to a legitimate governmental end, district


                                 - 2 -
courts are without authority to review a prosecutor’s discretionary

decision not to file a substantial assistance motion.         Id.

           Thus, Freeman’s assertions that he provided substantial

assistance do not entitle him to any relief.          Further, his claim

that the Government breached the plea agreement by declining to

investigate Freeman’s information is belied by the plea agreement.

The plea agreement gave sole discretion to the Government to

determine whether to file a motion for departure and did not

require   any   specific   investigation   on   the   Government’s   part.

Finally, Freeman does not even allege that the Government’s failure

to so move was based on an unconstitutional motive.

           Accordingly, we affirm the order of the district court

and deny Freeman’s motion for appointment of counsel.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                 - 3 -